Title: To Alexander Hamilton from James Wilkinson, 7 March 1800
From: Wilkinson, James
To: Hamilton, Alexander


Natchez Head Quarters [Mississippi Territory] March 7th 1800
Sir;
I wrote you on the 27th Ulto. over land, via Fort Washington agreeably to the enclosed duplicate, which was accompanied by the papers and documents therein mentioned.
I avail myself of a safe opportunity to New Orleans, to send this to our Consul there, Mr Jones, with directions for its transmittal by sea, for your satisfaction and that of the Executive.

The garrisons of Fort McHenry and Sargent are ordered to evacuate those posts, and will in the course of the ensuing week, be incorporated with that of Fort Adams, the national barrier on the Mississippi; and the proposed transfers and organization of the detachments, will take place so soon as the muster and inspection rolls which have been ordered are completed.
I hear nothing of the approach of Lieut. Col. Gaither, whose presence here will be highly necessary, anterior to my departure; I propose to wait for him until the 15th or 20th of the next month, but no later.
On my arrival at New Orleans, I found the Captain of the Snow laden with ordnance &c, which preceded me at that place had very improperly handed the manifest of her cargo, to the Spanish Custom house. It became indispensable I should immediately know whether permission would be given to the passage of the articles intended for Fort Stoddert, thro’ the Spanish dominions; and also whether any objections would be made to the Snow’s ascent of the river; and I at the same time discovered, that our Consul Mr. Jones had not been received, and that the exequator of the Vice Consul Mr. Hulings had been revoked. Under these circumstances the correspondence No 1. took place, in which I succeeded to accomplish my immediate views and to procure some official consideration for Mr. Jones, which may I hope meet approbation.
The military officers of Louisiana testify every respect to the American commission; I was received at several posts, with the honors due to my rank, and the day after my arrival at New Orleans, the Governor paid me a visit of ceremony, at the head of the Officers of the Garrison and of the Militia: and it may be proper to add, that in all things his conduct has appeared, so far, to correspond with his professions.
You have also under cover No 2. a letter from the Governor of Louisiana, with my answer, respecting Mr. Bowles, which may I hope prove satisfactory; it is believed that the British connive at the conduct of Bowles, but it is doubtful whether he acts under a commission; whatever may be the fact, or whatever his intentions, his proclamations and other measures have a mischievous tendency, in relation to our interests, and are highly disrespectful. The sympathies and attachments among Indians of the same nation are indissoluble, and of course a commotion or discontent excited in one tribe however insignificant, may soon extend itself to others more powerful, and when once their passions are put in motion, they will find vent, and are easily turned to the purposes of an artful agent. The Spaniards have been greatly alarmed, by the vapourings of Mr. Bowles, but for my own part, I must confess I consider him a vain boaster; yet should the British contemplate an attack on New Orleans and Pensacola, which from Jamaica would be readily practicable and certain of success, or should the same power look forward to a rupture with the United States, Bowles views may be solid, extensive and pernicious. He should therefore be well watched on the side of Georgia and if he could be put out of the way on fair principles, I think it would be well.
I shall direct the Asst. Quarter Master General to offer the ruins of Fort Sargent and Fort M’Henry with their appendages to public sale for the national account, and to apply the proceeds to the works of Fort Adams, should purchasers be found.
The ordnance Brig is ascending the river but I have no information, by which to mark her progress or present position.
Capt. Guion will sail for the seat of government in the course of the month, and by him, should no earlier occasion present, I will again have the honor to address you. With perfect consideration and respect, I am Sir,
Your most obedt. servant

Ja: Wilkinson
Major General,
Alexander Hamilton.

